Case 1:20-cv-21917-CMA Document 32 Entered on FLSD Docket 08/23/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORID

                       CASE NO. 20-21917-CIV-ALTONAGA/Goodman

  VIOLET BREAUX,

         Plaintiff,

  vs.

  COMMISSIONER OF SOCIAL
  SECURITY,

        Defendant.
  _____________________________/

                                             ORDER

         On May 6, 2020, Plaintiff, Violet Breaux, filed a Complaint [ECF No. 1] seeking review

  of Defendant’s decision denying her disability benefits under Title XVI of the Social Security

  Act.   The matter was referred to Magistrate Judge Jonathan Goodman for a report and

  recommendation on dispositive matters. (See Clerk’s Notice [ECF No. 2]). Thereafter, Plaintiff

  filed a Motion for Summary Judgment (“Plaintiff’s Motion”) [ECF No. 23], and Defendant, the

  Commissioner of the Social Security Administration, filed a Motion for Summary Judgment

  (“Defendant’s Motion”) [ECF No. 26]. On July 22, 2021, the Magistrate Judge entered his

  Report and Recommendation (“Report”) [ECF No. 29], recommending the Court grant

  Defendant’s Motion, deny Plaintiff’s Motion, and enter final judgment in favor of Defendant.

  On August 5, 2021, Plaintiff timely filed her Objections [ECF No. 30] to the Report, to which

  Defendant filed a Response [ECF No. 31]. For the following reasons, the Report is affirmed and

  adopted.

         When a magistrate judge’s “disposition” has been properly objected to, district courts

  must review the disposition de novo. Fed. R. Civ. P. 72(b)(3). Given Plaintiff’s Objections, the
Case 1:20-cv-21917-CMA Document 32 Entered on FLSD Docket 08/23/2021 Page 2 of 6

                                                   Case No. 20-21917-CIV-ALTONAGA/Goodman


  Court has reviewed the Report de novo.

         In his analysis, the Magistrate Judge considers the two claims raised by Plaintiff in her

  effort to reverse the decision of the Administrative Law Judge (“ALJ”): (1) whether the

  vocational expert’s (“VE[’s]”) testimony constitutes “substantial evidence” upon which the ALJ

  could properly rely; and (2) whether the ALJ’s assessment of Plaintiff’s residual functional

  capacity was supported by substantial evidence. (Report 6 (quotation marks omitted)). The

  Report concludes neither of Plaintiff’s arguments is persuasive. (See id.).

         Plaintiff objects only to the Magistrate Judge’s first finding — “that the VE’s testimony

  constitutes substantial evidence supporting the ALJ’s decision[.]” (Obj. 1 (alteration added;

  quotation marks omitted; quoting Report 10)). The Magistrate Judge found “that the ALJ

  properly relied on the VE’s professional testimony when finding a significant number of jobs

  existed in the national economy that [Plaintiff] could perform[.]”        (Report 10 (alterations

  added)). According to the Magistrate Judge, this reliance was proper because:

         The VE (an expert with two degrees in rehabilitation counseling, including a
         master’s degree, and decades of work in the field of vocational rehabilitation as a
         counselor and vocational specialist) provided specific job numbers for each
         occupation by its [Dictionary of Occupational Title] (“DOT”) code. The VE
         based her testimony regarding the job numbers she identified on the DOT, the
         Bureau of Labor Statistics and its Occupational Employment Statistics (“OES”)
         program, as well as SkillTRAN/Job Browser Pro software. The VE did not
         provide job numbers for an entire category of occupations that included the
         relevant occupations/DOT codes, instead of job numbers for each occupation.

  (Id. 9–10 (alterations added; citations omitted)).

         Plaintiff argues the Magistrate Judge neglected to properly acknowledge that the VE

  admitted to using SkillTRAN/Job Browser Pro as her only source and insists reliance on this

  program is improper. (See Obj. 1–2). After a review of the Administrative Record [ECF No. 18]

  and relevant case law, the Court is unpersuaded.




                                                       2
Case 1:20-cv-21917-CMA Document 32 Entered on FLSD Docket 08/23/2021 Page 3 of 6

                                                   Case No. 20-21917-CIV-ALTONAGA/Goodman


         At Plaintiff’s supplemental hearing before the ALJ, Plaintiff’s counsel questioned the VE

  about the job numbers she presented:

         Q:      . . . . On what source or sources did you rely in providing the jobs numbers
         that you have today?

         A:      [B]asically the government resources which are the Bureau of Labor
         Statistics, Bureau of Census, Occupational Employment Survey, look at the
         different DOTs, SkillTRAN examines each of the occupations and correlates it to
         the NIC industry and comes up with a number, the job numbers.

         Q:     So you’re relying on SkillTRAN to provide the jobs numbers you’ve
         provided today?

         A:      I use a program, Job Browser Pro.

  (Id. 75 (alterations added)). 1 When asked if she independently verified Job Browser Pro’s

  methodology for calculating the jobs numbers, the VE replied “[n]o, [] I rely on the program, I

  have looked at it, I agree with you it is complicated and it is a source that, you know, utilizes the

  Bureau of Labor Statistics and reliable sources that the government relies on.” (Id. 79 (alteration

  added)).

          “The reliance by vocational experts on computer software such as Job Browser Pro has

  resulted in a number of decisions in various district courts.” Middleton v. Comm’r of Social

  Security, No. 6:17-cv-85, 2018 WL 1371246, at *7 (M.D. Fla. Feb. 27, 2018). In some of these

  cases, courts have affirmed administrative decisions where a VE relied on Job Browser Pro. See

  id. (collecting cases). In other decisions, courts have found that “exclusive reliance on the raw

  number of jobs produced by a software program, including Job Browser Pro software, is

  insufficient to provide substantial evidence at step five of the sequential evaluation unless the VE

  also provides evidence of the number of jobs available in the national economy based on her own


  1
   The Court uses the pagination generated by the electronic CM/ECF database, which appears in the
  headers of all court filings.



                                                   3
Case 1:20-cv-21917-CMA Document 32 Entered on FLSD Docket 08/23/2021 Page 4 of 6

                                                      Case No. 20-21917-CIV-ALTONAGA/Goodman


  knowledge and experience.”          Id. (quotation marks and citations omitted; collecting cases).

  Plaintiff essentially asks the Court to follow the latter line of cases. A more recent Eleventh

  Circuit decision, however, warrants another conclusion.

            In Goode v. Commissioner of Social Security, 966 F.3d 1277 (11th Cir. 2020), the

  Eleventh Circuit held that a VE “must use some method for associating SOC-based[ 2 ]

  employment numbers to DOT-based job types.” Id. at 1283 (quotation marks and citation

  omitted). The Eleventh Circuit specifically identified two acceptable methods available to a VE,

  to be used in conjunction with her knowledge and expertise. See id. at 1284. One of the

  methods — “the occupational density method” — “approximates job numbers using a software

  program known as Job Browser Pro from SkillTRAN, which interprets available data.” Id.

            Guided by Goode, the Court finds the VE’s testimony constitutes substantial evidence

  supporting the ALJ’s decision.         Contrary to Plaintiff’s position, the Eleventh Circuit has

  endorsed Job Browser Pro as a tool for interpreting and presenting jobs data. See id.; see also

  Wickline v. Saul, No. 20-14056-Civ, 2021 WL 862319, at *9 (S.D. Fla. Feb. 16, 2021) (“The

  undersigned reads Goode as suggesting that the Job Browser Pro software is an acceptable

  method of fulfilling the latter requirement.”). The VE’s reliance on this program, in and of itself,

  does not diminish the weight to be given to her testimony. See Eminisor v. Comm’r of Social

  Security, No. 3:19-cv-974, 2020 WL 5810237, at *6 (M.D. Fla. Sept. 30, 2020) (“The vocational

  expert’s use of Job Browser Pro does not diminish the reliability of his testimony. Even if he did

  not know exactly how Job Browser Pro determines the percentages, Job Browser Pro is used by

  most vocational consultants he knows, indicating its reliability as a way to determine job

  numbers.”).



  2
      Standard Occupational Classification (“SOC”).


                                                      4
Case 1:20-cv-21917-CMA Document 32 Entered on FLSD Docket 08/23/2021 Page 5 of 6

                                                 Case No. 20-21917-CIV-ALTONAGA/Goodman


         Further review of the Administrative Record confirms the ALJ properly relied on the

  VE’s testimony. In determining the substantiality of the VE’s testimony, the Court must “defer[]

  to the presiding ALJ, who has seen the hearing up close.” Biestek v. Berryhill, 139 S. Ct. 1148,

  1157 (2019) (alteration added). The threshold for the substantial-evidence standard “is not

  high” — as the Supreme Court has explained, it is “more than a mere scintilla.” Id. at 1154

  (quotation marks and citations omitted). The Supreme Court has also held that a VE’s testimony

  may constitute substantial evidence even in the absence of specific data. See id. at 1156–57.

         The VE in this case earned both a bachelor’s and a master’s degree in rehabilitation

  counseling; she has decades of experience in the field of vocational rehabilitation as a counselor

  and vocational specialist; and she is an expert on issues such as the number of jobs that exist in

  the national economy. (See Admin. R. 279–84). Considering her credentials and experience, the

  VE was well qualified to testify about the number of jobs available in the national economy for

  the relevant positions in this case. At the administrative hearing, the VE used her knowledge and

  experience to answer several hypothetical questions posed by the ALJ. (See id. 71–73). In

  addition, she used the Jobs Browser Pro program to determine jobs numbers — which she was

  entitled to do — and explained the resources that program pulls data from. (See id. 75, 79).

  Taken together, the Court finds the VE’s testimony provided “more than a mere scintilla” of

  evidence for the ALJ to rely on in determining a significant number of jobs exist in the national

  economy that Plaintiff can perform.

         In short, the undersigned fully agrees with the analysis and recommendations in the

  Report. Accordingly, it is

         ORDERED AND ADJUDGED that the Report and Recommendation [ECF No. 29] is

  AFFIRMED AND ADOPTED as follows:




                                                  5
Case 1:20-cv-21917-CMA Document 32 Entered on FLSD Docket 08/23/2021 Page 6 of 6

                                               Case No. 20-21917-CIV-ALTONAGA/Goodman


           1. Plaintiff’s Motion for Summary Judgment [ECF No. 23] is DENIED.

           2. Defendant’s Motion for Summary Judgment [ECF No. 26] is GRANTED.

           3. Final judgment shall issue separately.

        DONE AND ORDERED in Miami, Florida, this 23rd day of August, 2021.



                                            ________________________________________
                                            CECILIA M. ALTONAGA
                                            CHIEF UNITED STATES DISTRICT JUDGE

  cc:   Magistrate Judge Jonathan Goodman
        counsel of record




                                               6
